Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 18, 2013.




                                       In The

                      Fourteenth Court of Appeals

                                NO. 14-12-01118-CV

 LONE STAR COLLEGE SYSTEM DISTRICT D/B/A LONE STAR COLLEGE
                      SYSTEM, Appellant

                                          V.
 CADENCE MCSHANE CONSTRUCTION COURT COMPANY LCC, Appellee

                      On Appeal from the 55th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-45863

                     MEMORANDUM                   OPINION


      This is an appeal from a judgment signed November 20, 2012. On June 27, 2013,
the parties filed a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1. The
motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Brown, Christopher, and McCally.